

116 S2270 IS: Enhancing Geothermal Production on Federal Lands Act
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2270IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Geothermal Steam Act of 1970 to promote timely exploration for geothermal resources
			 under geothermal leases, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Geothermal Production on Federal Lands Act. 2.Geothermal production on Federal landsThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is amended by adding at the end the following:
			
				30.Geothermal exploration test projects
 (a)Definition of geothermal exploration test projectIn this section, the term geothermal exploration test project means the drilling of a well to test or explore for geothermal resources on lands for which the Secretary has issued a lease under this Act, that—
 (1)is carried out by the holder of the lease; (2)causes—
 (A)less than 5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and
 (B)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the test site;
 (3)is developed— (A)less than 9 inches in diameter;
 (B)in a manner that does not require off-road motorized access other than to and from the well site along an identified off-road route;
 (C)without construction of new roads other than upgrading of existing drainage crossings for safety purposes;
 (D)with the use of rubber-tired digging or drilling equipment vehicles; and (E)without the use of high-pressure well stimulation;
 (4)is completed in less than 90 days, including the removal of any surface infrastructure from the site; and
 (5)requires the restoration of the project site within 3 years of the date of first exploration drilling to approximately the condition that existed at the time the project began, unless the site is subsequently used as part of energy development under the lease.
						(b)Categorical exclusion
 (1)In generalUnless extraordinary circumstances exist, a project that the Secretary determines under subsection (c) is a geothermal exploration test project shall be categorically excluded from the requirements for an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation).
 (2)Extraordinary circumstances definitionIn this subsection, the term extraordinary circumstances has the same meaning given such term in the Department of the Interior Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, Appendix 2 (or successor provisions).
						(c)Process
 (1)Requirement to provide noticeA leaseholder shall provide notice to the Secretary of the leaseholder’s intent to carry out a geothermal exploration test project at least 30 days before the start of drilling under the project.
 (2)Review and determinationNot later than 10 days after receipt of a notice of intent under paragraph (1), the Secretary shall, with respect to the project described in the notice of intent—
 (A)determine if the project qualifies for a categorical exclusion under subsection (b); and (B)notify the leaseholder of such determination.
 (3)Opportunity to remedyIf the Secretary determines under paragraph (2)(A) that the project does not qualify for a categorical exclusion under subsection (b), the Secretary shall—
 (A)include in such notice clear and detailed findings on any deficiencies in the project that resulted in such determination; and
 (B)allow the leaseholder to remedy any such deficiencies and resubmit the notice of intent under paragraph (1)..
 3.Geothermal leasing priority areasThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is further amended by adding at the end the following:
			
				31.Geothermal leasing priority areas
 (a)Definition of covered landIn this section, the term covered land means land that is— (1)Federal land; and
 (2)not excluded from the development of geothermal energy under— (A)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (B)any other Federal law. (b)Designation of geothermal leasing priority areasThe Secretary, in consultation with the Secretary of Energy, shall designate portions of covered land as geothermal leasing priority areas as soon as practicable, but not later than 5 years, after the date of the enactment of this section.
 (c)Criteria for selectionIn determining which covered lands to designate as geothermal leasing priority areas under subsection (b), the Secretary, in consultation with the Secretary of Energy, shall consider if—
 (1)the covered land is preferable for geothermal leasing; (2)production of geothermal energy on such land is economically viable, including if such land has access to methods of energy transmission; and
 (3)the designation would be in compliance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section.
 (d)Review and modificationNot less frequently than once every 10 years, the Secretary shall— (1)review covered land and, if appropriate, make additional designations of geothermal leasing priority areas; and
 (2)review each area designated as a geothermal leasing priority area under this section, and, if appropriate, remove such designation.
						(e)Programmatic environmental impact statement
 (1)Initial designationsNo later than one year after the initial designation of a geothermal leasing priority area, the Secretary shall prepare a supplement to any final programmatic environmental impact statement for geothermal leasing that is the most recently finalized such statement with respect to covered land designated as a geothermal leasing priority area under subsection (b).
 (2)Subsequent designationsEach designation of a geothermal leasing priority area under subsection (d) shall be included in a programmatic environmental impact statement for geothermal leasing or in a supplement to such a statement.
 (3)ConsultationsIn developing any programmatic environmental impact statement for geothermal leasing or supplement to such a statement under this section, the Secretary shall consult, on an ongoing basis, with appropriate State, Tribal, and local governments, transmission infrastructure owners and operators, developers, and other appropriate entities.
 (4)ProcedureThe Secretary may not delay issuing a permit or holding a lease sale under this Act because the supplement required under paragraph (1) has not been finalized by the Secretary.
 (f)Compliance with NEPAIf the Secretary determines that the designation of a geothermal leasing priority area has been sufficiently analyzed by a programmatic environmental impact statement, the Secretary shall not prepare any additional analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to geothermal lease sales for such geothermal leasing priority area..
 4.Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
			
 (4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under subsection (c) by the holder of the oil and gas lease—
 (A)on a determination that geothermal energy will be produced from a well producing or capable of producing oil and gas; and
 (B)in order to provide for the coproduction of geothermal energy with oil and gas.. 5.Noncompetitive leasing of adjoining areas for development of geothermal resourcesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is further amended by adding at the end the following:
			
				(5)Adjoining land
 (A)DefinitionsIn this paragraph: (i)Fair market value per acreThe term fair market value per acre means a dollar amount per acre that—
 (I)except as provided in this clause, shall be equal to the market value per acre (taking into account the determination under subparagraph (B)(iii) regarding a valid discovery on the adjoining land) as determined by the Secretary under regulations issued under this paragraph;
 (II)shall be determined by the Secretary with respect to a lease under this paragraph, by not later than the end of the 180-day period beginning on the date the Secretary receives an application for the lease; and
 (III)shall be not less than the greater of— (aa)4 times the median amount paid per acre for all land leased under this Act during the preceding year; or
 (bb)$50. (ii)Industry standardsThe term industry standards means the standards by which a qualified geothermal professional assesses whether downhole or flowing temperature measurements with indications of permeability are sufficient to produce energy from geothermal resources, as determined through flow or injection testing or measurement of lost circulation while drilling.
 (iii)Qualified Federal landThe term qualified Federal land means land that is otherwise available for leasing under this Act. (iv)Qualified geothermal professionalThe term qualified geothermal professional means an individual who is an engineer or geoscientist in good professional standing with at least 5 years of experience in geothermal exploration, development, or project assessment.
 (v)Qualified lesseeThe term qualified lessee means a person who may hold a geothermal lease under this Act (including applicable regulations). (vi)Valid discoveryThe term valid discovery means a discovery of a geothermal resource by a new or existing slim hole or production well, that exhibits downhole or flowing temperature measurements with indications of permeability that are sufficient to meet industry standards.
 (B)AuthorityAn area of qualified Federal land that adjoins other land for which a qualified lessee holds a legal right to develop geothermal resources may be available for a noncompetitive lease under this section to the qualified lessee at the fair market value per acre, if—
 (i)the area of qualified Federal land— (I)consists of not less than 1 acre and not more than 640 acres; and
 (II)is not already leased under this Act or nominated to be leased under subsection (a); (ii)the qualified lessee has not previously received a noncompetitive lease under this paragraph in connection with the valid discovery for which data has been submitted under clause (iii)(I); and
 (iii)sufficient geological and other technical data prepared by a qualified geothermal professional has been submitted by the qualified lessee to the applicable Federal land management agency that would lead individuals who are experienced in the subject matter to believe that—
 (I)there is a valid discovery of geothermal resources on the land for which the qualified lessee holds the legal right to develop geothermal resources; and
 (II)that geothermal feature extends into the adjoining areas. (C)Determination of fair market value (i)In generalThe Secretary shall—
 (I)publish a notice of any request to lease land under this paragraph; (II)determine fair market value for purposes of this paragraph in accordance with procedures for making those determinations that are established by regulations issued by the Secretary;
 (III)provide to a qualified lessee and publish, with an opportunity for public comment for a period of 30 days, any proposed determination under this subparagraph of the fair market value of an area that the qualified lessee seeks to lease under this paragraph; and
 (IV)provide to the qualified lessee and any adversely affected party the opportunity to appeal the final determination of fair market value in an administrative proceeding before the applicable Federal land management agency, in accordance with applicable law (including regulations).
 (ii)Limitation on nominationAfter publication of a notice of request to lease land under this paragraph, the Secretary may not accept under subsection (a) any nomination of the land for leasing unless the request has been denied or withdrawn.
 (iii)Annual rentalFor purposes of section 5(a)(3), a lease awarded under this paragraph shall be considered a lease awarded in a competitive lease sale.
 (D)RegulationsNot later than 270 days after the date of enactment of this paragraph, the Secretary shall issue regulations to carry out this paragraph..